PER CURIAM.
Kevin F. Gann appeals the trial court’s summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. In denying the motion, the trial court attached nothing to its order. We reverse only the denial of Gann’s claim that his plea of nolo contendere was unlawfully induced, rendering his plea involuntary, as a result of the ineffective assistance of counsel.
Specifically, Gann alleged that his attorney led him to believe he would receive “a sentence substantially less than that which was imposed.” Gann attached to his motion a copy of a letter from his attorney indicating that Gann could plead to 5 years. Gann was sentenced to 102 months, or 8)é years, in prison. Gann also asserts that, without his attorney’s alleged misrepresentation, he would not have entered his plea. Because Gann thus stated a facially sufficient claim of ineffective assistance of counsel, we reverse and remand for attachment of portions of the record that conclusively refute this claim or an evidentiary hearing. See, e.g., Thames v. State, 702 So.2d 1368 (Fla. 1st DCA 1997); Little v. State, 673 So.2d 151 (Fla. 1st DCA 1996). We affirm, without discussion, the trial court’s summary denial of Gann’s remaining claims.
AFFIRMED in part and REVERSED and REMANDED in part.
BARFIELD, C.J. and KAHN and DAVIS, JJ., CONCUR.